Citation Nr: 1209150	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 21, 2008, and in excess of 20 percent thereafter, for residuals of postoperative fracture of the right patella and right knee with arthritis (right knee disability).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from October 1982 to April 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Cheyenne, Wyoming.  The Cheyenne, Wyoming RO is currently the agency of original jurisdiction.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2005.  A transcript of the hearing is associated with the claims files. 

In January 2006, the Board remanded the issue of entitlement to an increased rating for lumbosacral strain for additional development and denied an increased rating for right knee disability.  The issue of entitlement to a total disability based upon individual unemployability (TDIU) was deferred.  The Veteran appealed the denial of an increased rating for right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court issued an order that granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the motion.  

In May 2007 and March 2010, the Board remanded all three issues to the originating agency for further development.  In correspondence to VA, dated in April 2010, the Veteran's representative withdrew the claims of entitlement to an increased rating for his back disability and entitlement to a TDIU.  Thus, the issue of entitlement to an increased rating for a right knee disability has been returned to the Board for further appellate action.  

The Board also notes that the Veterans Appeals Control and Locator System (VACOLS) indicates that there are two additional claims on appeal: entitlement to an initial rating in excess of 10 percent for service-connected scars of the right knee and entitlement to an earlier effective date for the grant of service connection for scars of the right knee.  It appears that these issues are still being developed by the RO as there is no substantive appeal of record and they have not yet been certified to the Board.  Therefore, the Board does not have jurisdiction over them at this time.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's right knee disability is manifested by painful motion and functional limitation equivalent to flexion limited to less than 15 degrees; the disability is not manifested by limitation of extension.  

2.  Throughout the entire period on appeal, the Veteran's the right knee disability was productive of recurrent subluxation or lateral instability that more nearly approximated slight than moderate. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the entire period on appeal for service-connected residuals of post-operative fracture of the right patella and right knee with arthritis for are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent rating, but not higher, for instability or subluxation of the right knee for the entire period on appeal, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his increased rating claim until December 2007, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in July 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; and a 20 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

By way of background, the Veteran was initially awarded service connection for his right knee disability in a March 1978 rating decision, effective August 1977.  He filed his current request for increase in December 2001.  In a September 2010 rating decision, the RO awarded a 20 percent rating for his right knee disability, effective July 2010.  In a June 2011 rating decision, the RO found clear and unmistakable error in the effective date assigned for the 20 percent rating and made it effective in April 2008.  

According to an August 2002 outpatient treatment record, the Veteran reported a history of chronic right knee pain since his in-service motorcycle accident.  He reported pain and soreness with ambulation, and the pain was mostly noted on the medial side of the right knee.  The Veteran reported burning or stabbing sensation, and occasional swelling.  He stated that there is pain both at rest and upon movement, and has slowly progressed and worsened over the years.  Physical examination revealed no particular point tenderness despite the Veteran's reports of constant pain.  The examiner noted that the knee was stable to varus and valgus stress, and the anterior and posterior cruciate ligaments were intact.  Lachman's testing was negative, but there was some pain elicited along the medial border of the patella.  There was patellofemoral crepitance, but no evidence of erythema, induration, or infection.  X-rays showed intact medial and lateral compartments without evidence of arthrosis, osteophytes, joint-space narrowing, subchondral sclerosis, or cysts.  The patellofemoral compartment had evidence of an old healed fracture with some osteophyte formation.  The examiner was unable to determine the source of the Veteran's right knee pain.  He thought it might be from a neuroma or a trapped neuroma underneath the scar tissue, but without any locking, clicking, or evidence of meniscal pathology, he did not feel this was the source of his pain.  

The Veteran was afforded a VA examination in January 2003, during which he reported persistent problems with pain, stiffness, swelling, giving way, fatigability, and lack of endurance in his right knee.  Physical examination revealed pain, soreness, tenderness, and crepitation with motion.  The Veteran was able to ambulate without aids or assistance, and could raise over his toes and heels and could partially squat.  Range of motion testing revealed active flexion from 0 to 115 degrees, and passive flexion to 140 degrees with moderate pain both actively and passively.  The examiner indicated that the knee was stable upon medial, lateral, and anteroposterior testing, and McMurray's testing was negative.  X-rays of the right knee showed mild degenerative changes of the right knee.  The examiner diagnosed the Veteran as having residual postoperative fracture of the right patella and knee with arthritis.  

In March 2006, the Veteran was afforded an examination for Social Security Administration (SSA) purposes, during which he reported chronic right knee pain with trouble walking.  Physical examination showed that the Veteran used a right knee brace at all times and used a cane to aid in ambulation.  The color, temperature, and hair growth on the right leg were normal.  Flexion of the right leg was to 112 degrees, and extension to 23 degrees.  The femoral-tibial angle was 11 degrees, and there were zero degrees of varus and valgus.  Right knee crepitation was appreciated, and lateral laxity was to 3 degrees.  

The Veteran was afforded another VA examination in April 2008, during which he reported similar symptoms as in previous examinations.  In addition, he reported weakness, stiffness, swelling, soreness, and giving way of the right knee joint.  He advised that he was unable to stand or walk more than an hour or two at a time, and has difficulty ascending/descending stairs, climbing, squatting, and crawling.  Range of motion testing of the right knee showed flexion to 110 degrees with pain throughout the range of motion, but repetitive use did not show any increase in symptoms.  There were no reported flare-ups, and the examiner found the right knee to be stable.  The examiner diagnosed the Veteran as having residual postoperative fracture of the right knee with arthritis.  His conclusion was that repetitive motion would cause more flare-ups of pain, and prolonged standing and walking would cause increased ache, pain, soreness, and tenderness of the right knee.  

In July 2010, the Veteran was afforded another VA examination of the right knee during which he reported experiencing giving way of the knee since 2003.  He related that his symptoms had worsened over time and reported 24/7 severe pain with associated weakness, stiffness, deformity, instability, and giving way.  He endorsed occasional locking, swelling, heat, redness, and tenderness.  The Veteran did not describe flare-ups of the right knee joint as his baseline is severe pain.  He continued to use a brace on the right knee and a cane.  He reported being unable to work since 1997 secondary to his knee pain, and his right knee disability caused him to be less active.  

Physical examination showed an antalgic gait with guarding of movement.  The right knee was tender to touch, and there was a deformity anteriorly related to the fracture of the right patella.  There was no malalignment, drainage, redness, heat, abnormal movement, instability, edema, or effusion appreciated.  The examiner indicated that the range of motion in the right knee was extremely limited in range of motion with flexion only to 40 degrees.  Right knee extension was full to 0 degrees.  The examiner noted objective evidence of pain upon flexion, but there was no additional limitation following repetitive movements.  The medial and lateral collateral ligament examinations were normal as were the anterior and posterior cruciate ligament examinations.  McMurray testing elicited medial right knee pain.  X-rays showed extensive chronic changes seen in the patella around the tibial plateau, with some chondrocalcinosis medially, and some hypertrophy of bone along the patella and/or lateral femoral condyle.  

A review of the record shows that the Veteran has had intermittent private treatment and treatment at the VAMC.  These records show the Veteran's continued complaints of severe right knee pain.  

Upon careful review of the evidence of record, the Board finds that the Veteran's right knee limitation of flexion is most analogous to the criteria associated with a 30 percent rating under Diagnostic Code 5260.  Throughout the entire period on appeal, the Veteran had consistently and competently reported significant right knee pain.  Although the Veteran's right leg flexion, at its worst, was shown to be to 40 degrees, VA examination reports show the Veteran's complaints of pain throughout the entire range of motion in the right knee.  The Board finds that the documented severity of his right knee pain, as well as consideration of the painful motion and functional impairment, most closely approximates flexion limited to 15 degrees or less.  The Board notes that 30 percent is the highest rating allowable under Diagnostic Code 5260.  

The Board has determined that the Veteran is not entitled to a separate rating for limitation of extension.  The Board acknowledges that extension was reportedly limited to 23 degrees on the March 2006 examination for the Social Security Administration.  This appears to be an isolated and possibly erroneous finding.  All of the other examinations performed during the period of this claim showed no limitation of extension of the right knee.  Accordingly, the disability does not warrant a compensable rating for limitation of extension. 

The Board also finds that the Veteran has intermittently complained of what amounts to slight subluxation or instability of the right knee throughout the entire timeframe on appeal.  This is generally confirmed by the treatment records and VA examination reports during which the Veteran consistently reported that his right knee gives way and he experiences instability.  However, the record does not show that the giving way of the right knee present is more than slight in nature.  There are multiple entries indicating no instability or subluxation during the period on appeal.  Thus, according the benefit of the doubt, the Board concludes that a 10 percent rating, but not higher, is warranted under Diagnostic Code 5257 for instability or subluxation.  

The Board has considered whether the Veteran is entitled to higher ratings under Diagnostic Codes 5256 (ankylosis), 5258 (frequent episodes of locking, pain, and effusion), 5262 (impairment of the tibia and fibula), and 5253 (genu recurvatum).  The Board finds, however, no evidence of record showing entitlement to ratings for symptoms associated with those Diagnostic Codes.  

Other Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran previously claimed entitlement to TDIU, and in an April 2010 correspondence to VA, his claim was withdrawn.  Neither the Veteran, nor his representative, has requested that TDIU be addressed again.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER

The Board having determined the residuals of post-operative fracture of the right patella and right knee with arthritis warrant a 30 percent rating, but not higher, for limitation of motion for the entire period on appeal, and a separate 10 percent rating, but not higher, for instability of the right knee for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


